Title: From Benjamin Franklin to David Hartley, 3 September 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir
Passy, Sept. 3. 1778.
I received duly your Favours of July 14. and August 14. I hoped to have answered them sooner, by sending the Passport. Multiplicity of Business has I suppose been the only Occasion of Delay in the Ministers to consider of and make out the said Passport. I hope now soon to have it, as I do not find there is any Objection made to it. In a former Letter I propos’d to you that the Exchange would in my opinion be preferable at or near Brest, and I expected some time your Answer on that Point, but perhaps you have not received my Letter, for you say nothing of it.
I wish with you as much for the Restoration of Peace, as we both formerly did for the Continuance of it. But it must now be a Peace of a different kind. I was fond to a Folly of our British Connection, and it was with infinite Regret that I saw the Necessity you would force us into of breaking it: But the extream Cruelty with which we have been treated has now extinguish’d every Thought of returning to it, and separated us for ever. You have thereby lost Limbs that will never grow again. We too have suffered greatly but our Losses will soon be repair’d, by our good Government, our Industry, and the Fertility of our Country. And we now see the Mischievous Consequences of such a Connection, and the Danger of their being repeated if we should be weak enough again to enter into it: We see them too plainly ever to listen in the least to any such Proposition. We may therefore with great Propriety take leave of you in those beautiful Lines of Dante to the late Mistress of his Affections, [ … ]

I receiv’d the Thermometer safe, and thank you for your kind Care in sending it. You have not mention’d to me whether Parsons’s Bill on Nesbit was accepted and paid. By some Circumstances I suspect it was not, and that I was cheated. Please to present my Respects to your amiable Sister, and believe me ever, my dear Friend Yours most affectionately
B Franklin
 
Notation: Benjamin Franklin to David Hartley
